MEMORANDUM **
Praxair Distribution, Inc. (“Praxair”) appeals the district court’s denial of Praxair’s Motion For Summary Judgment; granting of partial summary judgment in favor of William G. Creelman (“Creelman”) on Creelman’s breach of contract claim; and judgment on Creelman’s behalf following trial on the remaining issues.
Praxair failed to raise a material question of fact regarding modification of Creelman’s employment agreement, or offset or mitigation provisions in the agreement. Accordingly, Praxair’s motion for summary judgment was properly denied, and Creelman’s motion for summary judgment was properly granted. See Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc).
The district court’s factual findings underlying judgment in favor of Creelman were not clearly erroneous. See Woods v. Saturn Distrib. Corp., 78 F.3d 424, 427 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts in this circuit except as may be provided by Ninth Circuit Rule 36-3.